DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 13 September 2019.
Claims 1-20 are currently pending and being examined. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Drawings
The drawings are objected to because the numbering is dull and not uniform, should be corrected by using black uniform type.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 

Claim Objections
Claims 2-14, 16-18, and 20 objected to because of the following informalities: In Claim 2 and all dependents line 1 should have a comma after “claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 1, lines 9, 11-12, and 15 recites “a work piece” which was previously recited therefore double inclusion. Examiner will interpret it as “the work piece”. Lines 11 and 15 recites “a fastener” which was previously recited therefore double inclusion. Examiner will interpret it as “the fastener”. Same issue in Claim 14 lines 4 and 5 and Claims 15 and 19

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12-14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brendel (US2008/0099525).

In regards to Claims 1 and 19, Brendel teaches a powered fastening device (fastening tool 10; Fig. 3) comprising:
a main housing (exterior housing 12);
(driver mechanism 18) carried in the main housing to drive a fastener into a work piece along a drive axis (“Actuation of the driver mechanism 18 can drive fasteners 30, which may be sequentially fed from the fastener magazine 24 into the nose assembly 22, into a work-piece 32.” ¶[0024]);
a drive motor (motor 14) carried in the main housing and operably connected to the fastener drive assembly to actuate the fastener drive assembly (“The motor 14 can drive the transmission 16, which, in tum can actuate the driver mechanism 18.” ¶[0024]);
a feeder assembly (fastener magazine 24) configured to carry a plurality of fasteners and to sequentially position each fastener of the plurality of fasteners relative to the fastener drive assembly to be driven by the fastener drive assembly into a work piece (“Actuation of the driver mechanism 18 can drive fasteners 30, which may be sequentially fed from the fastener magazine 24 into the nose assembly 22, into a work-piece 32.” ¶[0024]), the feeder assembly mounted to the main housing to translate along the drive axis relative to the fastener drive assembly between a start position and a stop position as a fastener is driven into a work piece (¶[0024]);
an adjustable depth selector (depth adjusting assembly 36) carried between the main housing and the feeder assembly (see Fig. 3 showing 36 is located between 12 and 24) to selectively adjust the location of the stop position along the drive axis to control how deep a fastener from the feeder assembly can be driven into a work piece by the fastener drive assembly (“the depth adjusting assembly 36 can be employed to control the depth at which a fastener is driven into a work-piece (i.e., to a depth that could be raised above, flush with or below the surface of the workpiece 32).” ¶[0029]); and
a motor control (controller 46) operably connected to the drive motor, the motor control configured to disable the drive motor in response to the feeder assembly translating to the stop position (¶[0026]).  

In regards to Claim 2, Brendel teaches the powered fastening device of claim 1 wherein the motor control (46; Fig. 4) comprises a user actuated trigger switch (upper contact trip 52), and the motor control configured to enable the drive motor in response to user actuation of the trigger switch (“The nose assembly 22 may include a nosepiece 42 and a contact trip assembly 44. The contact trip assembly 44 can include a multi-component mechanical linkage that can connect the nosepiece 42 to a controller that can control the activation of the fastening tool 10. The contact trip assembly 44 can include a controller 46, a lower contact trip 50, an upper contact trip 52, a contact trip switch 54 and an adjustment rod 62.” ¶[0026]).

In regards to Claim 12, Brendel teaches the powered fastening device of claim 1 wherein:
the motor is an electric motor (battery operated; 26); and
the fastener drive assembly (18) comprises a drive pin mounted to translate relative to the main housing to strike a fastener positioned in the feeder assembly to drive the fastener into a work piece (“Actuation of the driver mechanism 18 can drive fasteners 30, which may be sequentially fed from the fastener magazine 24 into the nose assembly 22, into a work-piece 32.” ¶[0024]).

In regards to Claim 13, Brendel teaches the powered fastening device of claim 12 wherein the motor (14) is operable connected to the fastener drive assembly by a percussive assembly configured to strike the drive pin at regular intervals (“The motor 14 can drive the transmission 16, which, in tum can actuate the driver mechanism 18.” ¶[0024]).

In regards to Claim 14, Brendel teaches the powered fastening device of claim 1 wherein the feeder assembly (24) comprises a fastener magazine configured to carry the plurality of fasteners, and a fastener nozzle (nose assembly 22) configured to sequentially receive individual fasteners from the magazine and to sequentially position each fastener relative to the fastener drive assembly to be driven into a work piece by the fastener drive assembly (“Actuation of the driver mechanism 18 can drive fasteners 30, which may be sequentially fed from the fastener magazine 24 into the nose assembly 22, into a work-piece 32.” ¶[0024]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3, 10-11, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brendel (US 2008/0099525) in view of Kato (US 2017/0217004).

In regards to Claims 3 and 11, Brendel teaches the powered fastening device of claim 2 wherein:
the motor control (46) further comprises a mechanically actuated switch (lower contact trip 50; Fig. 3), the mechanically actuated switch having an unactuated condition and an actuated condition (¶[0026]);
the powered fastening device further comprises a switch-actuating member located to actuate the mechanically actuated switch from one of the actuated and unactuated conditions to the other of the actuated and unactuated conditions with the feeder assembly in the stop position (“The upper contact trip 52 can move in response to axial movement of the lower contact trip 50 to activate a secondary trigger or the contact trip switch 54 associated with the controller 46.” ¶[0027]; ¶[0026]); and
the motor control is configured to enable the drive motor with the mechanically actuated switch in the one of the actuated and unactuated conditions (¶[0026]-[0027]). 
Brendel does not expressly teach to disable the drive motor in response to the mechanically actuated switch being maintained in the other of actuated and unactuated conditions for a predetermined time period.
However, Kato teaches to disable the drive motor in response to the mechanically actuated switch being maintained in the other of actuated and unactuated (“if it is determined in S350 that the brake time T4 set in S330 has elapsed, the brake switching element Q3 is tuned off in S360 to end the brake control and stop the motor 21. With this process of S360, one cycle of driving operation is completed.” ¶[0201]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Brendel, by having a set time for the motor to stop, as taught by Kato, for conserving battery power by not having the motor run when it is not firing and have the time be adjusted depending on each firing. (Kato ¶[0010]) 

In regards to Claim 10, Brendel as modified by Kato teaches the powered fastening device of claim 3 wherein the mechanically actuated switch (Brendel: 50) comprises a switch body and an input member (Brendel: 22) mounted on the switch body to move between an unactuated position and an actuated position, the switch changing from the unactuated condition to the actuated condition in response to the input member moving from the unactuated position to the actuated position (Brendel: ¶[0027]).

In regards to Claim 15, see the rejections for claims 1 and 3 in combination. 

In regards to Claim 16, Brendel as modified by Kato teaches the powered fastening device of claim 15. Brendel teaches the motor control (46; Fig. 4) comprises a user actuated trigger switch (upper contact trip 52), and the motor control configured (“The nose assembly 22 may include a nosepiece 42 and a contact trip assembly 44. The contact trip assembly 44 can include a multi-component mechanical linkage that can connect the nosepiece 42 to a controller that can control the activation of the fastening tool 10. The contact trip assembly 44 can include a controller 46, a lower contact trip 50, an upper contact trip 52, a contact trip switch 54 and an adjustment rod 62.” ¶[0026]).

In regards to Claim 20, see the rejections for claims 2 and 3 in combination.

Allowable Subject Matter
Claims 4-9 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATIE L GERTH/Examiner, Art Unit 3731  

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731